COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
 IN RE:                                                           No. 08-19-00047-CV
                                                 §
 VERONICA CHAVEZ VARA,                                      AN ORIGINAL PROCEEDING
                                                 §
 Relator.                                                           IN MANDAMUS
                                                 §

                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Laura Strathmann, Judge of the 388th District Court of El Paso County, Texas, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 6TH DAY OF FEBRUARY, 2019.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.